DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 05/06/2019. Claims 1-26 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS’s) submitted on 05/06/2019 and 01/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Foreign Priority Claimed
The present application hereby claims priority under 35 U.S.C. §119 to European patent application number EP 18171239.9 filed May 8, 2018. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Interview attempt

Examiner attempted to contact the attorney of record, Mr. Donald Daley (reg # 34,313), multiple times. Examiner called and left messages on 6/15/2022 and 6/16/2022. In addition, called several times on 6/15, 6/16 and 6/17 for an approval to make an examiner’s amendment. The attorney could not be contacted.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 
Software per se


Claims 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims refer to an “improvement node”. The specification does not define the term. The specification recites in [0092] “The improvement node 10 may comprise a processing unit 13 for computational processing and execution of algorithms.” However, this is a specific embodiment of an “improvement node” which may include a processor. This does not guarantee that an “improvement node” comprises a processing unit.  In the claim, the remaining parts of the “improvement node” do not specifically show any hardware component. As such, the claimed “improvement node” is a software per se, wherein a series of modules are to be executed. The claim does not define structural and functional descriptive material used in interrelationship between the computer software and the hardware like a memory or processor. By amending the claim to “An improvement node ……. comprising: a processing unit”…..this rejection can be overcome. 

References of Note
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        June 17, 2022